Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 8 Line 3, “kiln is  monitored” should read “kiln are monitored”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the improvement" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. It is noted that Page 16 Line 14 of the 2/25/2020 specification details, “An improvement in a paper mill …”), which would be a similar placement as the beginning of the preamble of claim 11.
Claims 12-17 are also rejected by virtue of their dependency from claim 11.
Claim Interpretation
Claim 4-5, 13, and 20 are interpreted as follows:


    PNG
    media_image1.png
    424
    673
    media_image1.png
    Greyscale

Figure 1: Exemplary expected particle size distribution

	On the x-axis, particle size is described. In this case, 30 mm is labeled as a size of interest. This value is located such that between 10%-0% of the area under the curve is located to the right of this value. This is equivalent to saying that 90%+ of the particles are under 30 mm. While operating the kiln, the general size of particles either will decrease, stay the same, or increase over time. Thus, if the objective of operation is to maintain a certain percentage under a specific size, the increase of particle sizes over time is a parameter of interest. Figure 2 shows what this increase in particle over time would look like on the graph of Figure 1.

    PNG
    media_image2.png
    249
    267
    media_image2.png
    Greyscale

Figure 2: An increase in particle size over time, the value of 30 mm on the x-axis is shifted to the left.

	As the location of 30 mm on the x-axis is shifted to the left, more area under the curve is found to the right of the value. This means that more particles are above 30 mm in size. Figure 3 shows what this change could look like over time.

    PNG
    media_image3.png
    682
    1081
    media_image3.png
    Greyscale

Figure 3: Exemplary graph of percent of pebbles over 30 mm as a function of time.

It is understood that each line corresponds to a different lime kiln system. The predetermined parameter of claims 4-5, 13, and 20 states that action is taken when the rate of increase of the percent of pebbles over 30 mm is greater than 1% in 24 hours. Thus, the kiln system represented by the green line which increased by around 0.5% does not result in action being taken, but the kiln system represented by the red line which increased by around 4% would result in action being taken. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec.
Regarding claim 1, Ariessohn teaches a system for recycling lime mud (Annotated Figure 4, lime mud recycling system) comprising: 
(a) a lime kiln with a lime mud inlet (Annotated Figure 4, lime mud inlet labeled on the top end of the kiln), a reburned lime outlet (Figure 1, hot CaO is labeled at the outlet of the kiln) and a burner to heat the kiln (Figure 1, it is understood that the kiln is heated by a burner. This is suggested by Column 1 Lines 20-22, “A further, and perhaps even more undesirable problem with over burning is the unnecessarily excessive use of fuel” Therefore, the kiln is capable of heating by burning fuel); 
(b) a lime mud feed system (Annotated Figure 4, lime mud recycling system) adapted to wash (Figure 1, mud washer), filter (Figure 1, filter), and feed lime mud to 10the lime mud inlet of the kiln (Annotated Figure 4, Lime mud inlet directs washed and filtered lime mud to the inlet of the kiln), the kiln being adapted to heat the lime mud and convert the lime mud to lime in granular form (Column 1 Lines 13-15, 22-15, and 28-29 , “information necessary for the efficient operation of a rotary kiln is the temperature of the product as it exits the kiln” and “on the other hand, if the product temperature is too low, the calcium carbonate may not be fully converted to the oxide form” and “a further problem with under burning is poor nodulization of the lime” Therefore, the kiln under normal heating conditions heats the lime mud, converting the calcium carbonate, CaCO3, to the oxide form, CaO, in the form of 

    PNG
    media_image4.png
    368
    558
    media_image4.png
    Greyscale

Annotated Figure 4: Kiln system of Ariessohn, lime mud recycling system labeled.

But fails to teach a system having closed loop control comprising: 
(c) a camera adapted to image the lime in granular form proximate the reburned lime outlet of the kiln to provide outlet images of lime in granular form as it exits the kiln;  
20(d) an analyzer coupled with the camera adapted to analyze the outlet images of the lime in granular form as it exits the kiln to provide pebble size distributions for the granular lime exiting the kiln; and 
(e) a controller communicating with the analyzer operative to: (I) 25compare the pebble size distributions of the granular lime exiting the kiln with predetermined prescribed operating parameters for pebble size distributions of granular lime exiting the kiln and (II) issue a notification and/or a control signal when the pebble size distributions of granular line exiting the kiln are outside of the predetermined 30prescribed operating parameters for pebble size distributions for granular lime exiting the kiln.  
However, Sympatec teaches a system having closed loop control (“… possibilities for customer-specific sample feeding make image analysis an excellent option for process control”) comprising: 
(c) a camera (“a digital camera with special optics captures the particles within the frame”) adapted to image the lime in granular form proximate the reburned lime outlet of the kiln to provide outlet images of lime in granular form as it exits the kiln (It is the examiner’s position that the camera of Sympatec would be capable of carrying out this function if suitably implemented in said kiln, as claimed);  
20(d) an analyzer coupled with the camera (“Considering dynamic image analysis the particles are streaming continuously through the measuring volume controlled by the camera. The free movement leads to random orientation of the particles. From the different perspectives their actual shape and size distribution can be accurately determined” It is understood that this size distribution is accomplished by the “powerful evaluation software”) adapted to analyze the outlet images of the lime in granular form as it exits the kiln to provide pebble size distributions for the granular lime exiting the kiln (It is the examiner’s position that the evaluation software of Sympatec would be capable of carrying out this function if suitably implemented in said kiln, as claimed); and 
(e) a controller communicating with the analyzer operative to: (I) 25compare the pebble size distributions of the granular lime exiting the kiln with predetermined prescribed operating parameters for pebble size distributions of granular lime exiting the kiln (Where the evaluation software uses “user-defined screening criteria”) and (II) issue a notification (“A particle gallery together with user-defined screening criteria facilitate the creation of specific and meaningful reports”) and/or a control signal when the pebble size distributions of granular line exiting the kiln are outside of the predetermined 30prescribed operating parameters for pebble size distributions for granular lime exiting the kiln (“customer-specific sample feeding make image analysis an excellent option for process control”).  
Ariessohn and Sympatec are considered to be analogous because they are in the same field of measuring physical properties of a material flow. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the dynamic image analysis system taught by Sympatec to monitor the pebble size of the hot CaO at the outlet of the kiln, as shown in Annotated Figure 5. Thus, Ariessohn modified by Sympatec would teach a system with a camera and analyzing software that measures and compares the size of hot CaO granules to user-defined criteria to operate a kiln under closed loop control. Furthermore, the appropriate controls for the furnace are carried out by the control system of Ariessohn, “the adjustments can be made automatically by appropriate process control equipment”. This would provide the predictable result and benefit of detecting undersized or oversized particles, as suggested by Sympatec, “With image analysis even smallest amounts of over or under sized particles may be detected”. 

    PNG
    media_image5.png
    375
    521
    media_image5.png
    Greyscale

Annotated Figure 5: Dynamic Image Analysis of Sympatec adapted to the kiln system of Ariessohn

Regarding claim 2, modified Ariessohn teaches the system for recycling lime mud according to Claim 1, wherein the predetermined prescribed operating parameters comprise size distribution values for the pebble size distributions of granular lime exiting the kiln (Sympatec, the evaluation software compares measured values of pebble size distributions against user-defined screening criteria).  
Regarding claim 6, modified Ariessohn teaches the system for recycling lime mud according to Claim 1, operated such that the controller issues notifications (Sympatec, powerful evaluation software is used to create “specific and meaningful reports”) with remedial instructions for adjusting one 25or more kiln parameters or one or more feed parameters when the pebble size distribution of the granular lime exiting the kiln is outside of the predetermined prescribed operating parameters for granular lime exiting the kiln (Ariessohn Column 7 Lines 10-12, “If this temperature is outside of the desired range, the operator can readily make the required adjustments in the kiln fuel supply” Furthermore, it is understood that when monitoring pebble size, remedial actions would be taken when the pebble size falls out of predetermined operating parameters, similar to the temperature).  
Regarding claim 307, modified Ariessohn teaches the system for recycling lime mud according to Claim 1, operated such that the controller automatically issues control signals to the kiln or the lime mud 21feed system for taking remedial action to adjust one or more kiln parameters or one or more feed parameters when the pebble size distribution of the granular line exiting the kiln is outside the prescribed operating parameters for granular lime exiting the kiln (Ariessohn Column 7 Lines 10-14, “If this temperature is outside of the desired range … the required adjustments in the kiln fuel supply … can be made automatically by appropriate process control equipment” Furthermore, it is understood that when monitoring pebble size, remedial actions would be taken when the pebble size falls out of predetermined operating parameters, similar to the temperature).  
Regarding claim 8, modified Ariessohn teaches the system for recycling lime mud according to Claim 7, wherein the controller automatically issues control signals to the kiln (Ariessohn Column 7 Lines 12-14, it is understood that the “appropriate process control equipment” includes a controller to issue control signals to the kiln based on measured operating conditions) to take remedial actions to adjust kiln temperature (Ariessohn Column 7 Lines 11-12, “adjustments to the kiln fuel supply” It is understood that these adjustments would result in changing the kiln temperature).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 1 above, and further in view of the non-patent literature to Tran (Note an accessibility date of August 15, 2005 and as cited in the Applicant’s 5/8/2020 IDS) and the attached non-patent literature to Horiba (Note an accessibility date of July 17, 2018).
Regarding claim 3, modified Ariessohn teaches the system for recycling lime mud according to Claim 2, 
But fails to teach wherein the size distribution values for the pebble size distributions of granular lime exiting the kiln require that 90% by weight or more of granulated lime exiting the kiln has a pebble size of less than 30 mm.  
However, Horiba teaches characterizing a size distribution by 90% of granulated particles being under a specific size (“Another common approach to define the distribution width is to cite three values on the x-axis, the D10, D50, and D90 as shown in Figure 4 (Figure 6 of this Office Action). The D50, the median, has been defined above as the diameter where half of the population lies below this value. Similarly, 90 percent of the distribution lies below the D90, and 10 percent of the population lies below the D10” It is understood that within the scope of lime kiln operation, it is desirable to limit the majority of particles to under a specific size. This would commonly be done by setting an upper limit to fall at the Dv0.9 point).
Modified Ariessohn and Horiba are considered to be analogous because they are in the same field of particle size distribution analysis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln such that 90% of the pebbles are under a certain limiting value. Thus, Ariessohn modified by Sympatec and Horiba would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution where 90% of pebbles are under a certain value. This would provide the predictable result of more effectively controlling the kiln by allowing for the best interpretation of the pebble size distribution, as suggested by Horiba, “A better approach is to report both a central point of the distribution along with one or more values to describe the width of distribution”.


    PNG
    media_image6.png
    267
    339
    media_image6.png
    Greyscale

Figure 6: Size distribution nomenclature of Horiba

Furthermore, Tran teaches a pebble size of less than 30 mm (“Nodules smaller than 20 to 30 mm in diameter have a low, uniformly distributed residual carbonate content”). 
Modified Ariessohn and Tran are considered to be analogous because they are in the same field of processing calcium carbonate. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln to under 30 mm. Thus, Ariessohn modified by Sympatec and Tran would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution of less than 30 mm. This would provide the predictable result of ensuring high quality lime is produced by the kiln, as suggested by Tran, “The quality of reburned lime is generally judged by its residual CaCO3 content”. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 1 above, and further in view of the non-patent literature to Control Engineering (Note an accessibility date of September 10, 2010).
Regarding claim 4, modified Ariessohn teaches the system for recycling lime mud according to Claim 1, 
But fails to teach wherein the predetermined prescribed operating parameters comprise rate values corresponding to changes in size distribution values for pebble size distributions of granular lime exiting the kiln.  
However, Control Engineering teaches operating a system with regards to rate values. (“controllers can be programmed to avoid overshoot, but this is usually at the expense of aggressiveness” It is understood here that aggressiveness refers to the rate of change of a specific value).
Modified Ariessohn and Control Engineering are considered to be analogous because they are in the same field of system controls. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that steep rates of increase, i.e. aggressiveness, of a parameter can lead to overshooting said parameter. In this case, steep rates of increase in the percent particle size can lead to overshooting the percent particle size when operating under a control scheme for limiting percent particle size, as in modified Ariessohn. This overshooting would occur when the remedial actions don’t sufficiently correct the pebble size, i.e. 90% of the pebbles are over 30 mm and the control response is insufficient to correct this in a timely manner. Thus, Ariessohn modified by Sympatec and Control Engineering would teach a lime pebble monitoring system that monitors the increase in percent particle size and takes remedial action if the rate is above a threshold rate. This would provide the predictable result of limiting the percent of pebbles over 30 mm overshoot, as suggested by Control Engineering, “Controllers can be programmed to avoid overshoot … to slow the control effort more and more as it approaches the setpoint, which drags out the time required to hit the desired value” It is understood that when operating the kiln of modified Ariessohn, the control effort would be reactive to a measured value.
Regarding claim 5, modified Ariessohn teaches the system for recycling lime mud according to Claim 4, wherein the rate values corresponding to changes in size distribution values for pebble size distributions of granular lime exiting the kiln require that the increases in the rate of formation of pebbles having a pebble size of 30 mm or more are below 20a threshold value (Sympatec, “Particle gallery together with user-defined screening criteria” i.e. a threshold value is compared to a rate of increase, “aggressiveness” of Control Engineering).
But fails to teach a threshold value of 1% by weight additional pebbles having a pebble size of 30 mm or more per 24 hours.
With regards to the limitation, “a threshold value of 1% by weight additional pebbles having a pebble size of 30 mm or more per 24 hours”, it is the examiner’s position that choosing a threshold rate of increase has predictable and expected results. For example, this threshold rate of increase could be optimized by examining the reactivity of the kiln to corrective measures, the result of this optimization would have predictable and expected results. Since a specific threshold rate of increase is a results effective variable which could be achieved through routine experimentation, the specific threshold rate of increase is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 7 above, and further in view of Wintrich (DE 19950981 B4).
Note: Reference is made to the attached English translation of Wintrich
Regarding claim 109, modified Ariessohn teaches the system for recycling lime mud according to Claim 7, wherein the lime kiln is a rotary kiln and the controller automatically issues control signals to the kiln (Ariessohn Column 7 Lines 12-14, it is understood that the “appropriate process control equipment” includes a controller to issue control signals to the kiln based on measured operating conditions), 
But fails to teach control signals to the kiln to take remedial action to adjust rotational speed of the kiln.  
However, Wintrich teaches control signals to adjust rotational speed of the kiln (Claim 8, “as furnace parameters of the rotary kiln the rotational speed … are controllable”). 
Modified Ariessohn and Wintrich are considered to be analogous because they are in the same field of rotary kiln systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that the rotational speed of the kiln is a controllable parameter. Controlling this parameter would achieve operational goals. Thus, Ariessohn modified by Sympatec and Wintrich would teach a lime monitoring system that controls the rotational speed of the kiln based on a measured particle size distribution. This would provide the predictable result of regulating the quality of the conversion product, as suggested by Wintrich in Paragraph 9, “controlling a rotary kiln assembly indicate an optimized implementation of a substance as well as a on-line regulation of the quality of the conversion product”.
Regarding claim 10, modified Ariessohn teaches the system for recycling lime mud according to Claim 7, wherein the 15controller automatically issues control signals to the lime mud feed system (Ariessohn Column 7 Lines 12-14, it is understood that the “appropriate process control equipment” also includes the control of the accessory feed systems when adapted to monitor the size distribution of the hot CaO pebbles),
But fails to teach control signals to the lime mud feed system to take remedial actions to adjust one or more of (I) feed rate of lime mud to the kiln; (II) consistency of the lime mud fed to the kiln; or (III) impurity levels in the lime mud fed to the kiln.  
However, Wintrich teaches control signals to adjust one or more of (I) feed rate of lime mud to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the entry speed and … the discharge rate of the conversion product … are controllable”); (II) consistency of the lime mud fed to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the composition of the starting substances … are controllable” It is understood that the composition of the starting substance would have an effect on the consistency); or (III) impurity levels in the lime mud fed to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the composition of the starting substances … are controllable” It is understood that the composition of the starting substance includes the impurity levels).  
Modified Ariessohn and Wintrich are considered to be analogous because they are in the same field of rotary kiln systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that the feed rate or composition of the conversion material is a controllable parameter. Controlling this parameter would achieve operational goals. Thus, Ariessohn modified by Sympatec and Wintrich would teach a lime monitoring system that controls the feed rate or composition of the conversion material based on a measured particle size distribution. This would provide the predictable result of regulating the quality of the conversion product, as suggested by Wintrich in Paragraph 9, “controlling a rotary kiln assembly indicate an optimized implementation of a substance as well as a on-line regulation of the quality of the conversion product”.
Claim 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec.
Regarding claim 2011, Ariessohn teaches in a paper mill (Annotated Figure 7, it is understood that the Kraft Process and green circuit are components of a paper mill) with a re-causticizer feeding a lime mud recycling system (Figure 1, recausticizer feeds lime mud to the recycling system) having a lime kiln with an inlet adapted to receive lime mud (Annotated Figure 7, lime mud inlet labeled on the top end of the kiln), apply heat thereto (Figure 1, it is understood that the kiln is heated by a burner. This is suggested by Column 1 Lines 20-22, “A further, and perhaps even more undesirable problem with over burning is the unnecessarily excessive use of fuel” Therefore, the kiln is capable of heating by burning fuel), process the lime mud into lime in granular form and discharge the granular lime to a kiln outlet (Figure 1, hot CaO is labeled at the outlet of the kiln, it is understood that this lime is in the granular form) and a lime mud feed system (Annotated Figure 7, lime mud recycling system) adapted to wash (Figure 1, mud washer), filter (Figure 1, filter) and feed lime mud to the lime mud inlet of the kiln (Annotated Figure 7, Lime mud inlet directs washed and filtered lime mud to the inlet of the kiln), 

    PNG
    media_image7.png
    368
    558
    media_image7.png
    Greyscale

Annotated Figure 7: Kiln system of Ariessohn, paper mill components shown in green

But fails to teach the improvement 25comprising a camera proximate the kiln outlet imaging granular lime and providing outlet images of granular lime exiting the kiln, a processor analyzing the outlet images of the granular lime and providing pebble size distributions for granular lime exiting the kiln, as well as a controller communicating with the processor comparing pebble size distributions of 30granular lime exiting the kiln with predetermined prescribed operating parameters for the pebble size distribution for the granular lime exiting the 22kiln and issuing (I) a notification and/or (II) a control signal prompting remedial action when the pebble size distributions for the granular lime exiting the kiln is outside of the predetermined prescribed operating parameters for pebble size distributions for granular lime exiting the kiln.  
However, Sympatec teaches a camera imaging granular particles and providing images of granular particles (“a digital camera with special optics captures the particles within the frame”), a processor analyzing the outlet images of the granular particles and providing particle size distributions for the particles (“Considering dynamic image analysis the particles are streaming continuously through the measuring volume controlled by the camera. The free movement leads to random orientation of the particles. From the different perspectives their actual shape and size distribution can be accurately determined” It is understood that this size distribution is accomplished by the “powerful evaluation software”) comparing particle size distributions with predetermined operating parameters (Where the evaluation software uses “user-defined screening criteria”), and issuing (I) a notification (“A particle gallery together with user-defined screening criteria facilitate the creation of specific and meaningful reports”) and/or (II) a control signal prompting remedial action when the particle size distributions are outside of the predetermined operating parameters (“customer-specific sample feeding make image analysis an excellent option for process control”).
Ariessohn and Sympatec are considered to be analogous because they are in the same field of measuring physical properties of a material flow. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the dynamic image analysis system taught by Sympatec to monitor the pebble size of the hot CaO at the outlet of the kiln, as shown in Annotated Figure 8. Thus, Ariessohn modified by Sympatec would teach a system with a camera and analyzing software that measures and compares the size of hot CaO granules to user-defined criteria to operate a kiln under closed loop control. Furthermore, the appropriate controls for the furnace are carried out by the control system of Ariessohn, “the adjustments can be made automatically by appropriate process control equipment”. This would provide the predictable result and benefit of detecting undersized or oversized particles, as suggested by Sympatec, “With image analysis even smallest amounts of over or under sized particles may be detected”. 

    PNG
    media_image5.png
    375
    521
    media_image5.png
    Greyscale

Annotated Figure 8: Dynamic Image Analysis of Sympatec adapted to the kiln system of Ariessohn

Regarding claim 14, modified Ariessohn teaches the improvement according to Claim 11, wherein the controller issues notifications (Sympatec, powerful evaluation software is used to create “specific and meaningful reports”) with remedial instructions for adjusting one or more kiln parameters or one or more feed parameters when the pebble size distributions 25of the granular lime exiting the kiln is outside of the predetermined prescribed operating parameters for granular lime exiting the kiln (Ariessohn Column 7 Lines 10-12, “If this temperature is outside of the desired range, the operator can readily make the required adjustments in the kiln fuel supply” Furthermore, it is understood that when monitoring pebble size, remedial actions would be taken when the pebble size falls out of predetermined operating parameters, similar to the temperature).  
Regarding claim 15, modified Ariessohn teaches the improvement according to Claim 11, wherein the controller automatically issues control signals to the kiln or the lime mud feed system for taking 30remedial action to adjust one or more kiln parameters or one or more feed parameters when the pebble size distributions of the granular line exiting the 23kiln is outside the prescribed operating parameters for granular lime exiting the kiln (Ariessohn Column 7 Lines 10-14, “If this temperature is outside of the desired range … the required adjustments in the kiln fuel supply … can be made automatically by appropriate process control equipment” Furthermore, it is understood that when monitoring pebble size, remedial actions would be taken when the pebble size falls out of predetermined operating parameters, similar to the temperature).  
Regarding claim 16, modified Ariessohn teaches the improvement according to Claim 15, wherein the controller automatically 5issues control signals to the kiln (Ariessohn Column 7 Lines 12-14, it is understood that the “appropriate process control equipment” includes a controller to issue control signals to the kiln based on measured operating conditions) to take remedial actions to adjust kiln temperature (Ariessohn Column 7 Lines 11-12, “adjustments to the kiln fuel supply” It is understood that these adjustments would result in changing the kiln temperature).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 11 above, and further in view of the non-patent literature to Tran (Note an accessibility date of August 15, 2005 and as cited in the Applicant’s 5/8/2020 IDS) and the attached non-patent literature to Horiba (Note an accessibility date of July 17, 2018).
Regarding claim 12, modified Ariessohn teaches the improvement according to Claim 11, wherein the predetermined prescribed operating parameters comprise size distribution values for the pebble size distribution of granular lime exiting the kiln (Sympatec, the evaluation software compares measured values of pebble size distributions against user-defined screening criteria),
But fails to teach the predetermined prescribed operating values for the pebble size distribution require that 90% 10by weight or more of granulated lime exiting the kiln has a pebble size of less than 30 mm.  
However, Horiba teaches characterizing a size distribution by 90% of granulated particles being under a specific size (“Another common approach to define the distribution width is to cite three values on the x-axis, the D10, D50, and D90 as shown in Figure 4 (Figure 9 of this Office Action). The D50, the median, has been defined above as the diameter where half of the population lies below this value. Similarly, 90 percent of the distribution lies below the D90, and 10 percent of the population lies below the D10” It is understood that within the scope of lime kiln operation, it is desirable to limit the majority of particles to under a specific size. This would commonly be done by setting an upper limit to fall at the Dv0.9 point).
Modified Ariessohn and Horiba are considered to be analogous because they are in the same field of particle size distribution analysis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln such that 90% of the pebbles are under a certain limiting value. Thus, Ariessohn modified by Sympatec and Horiba would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution where 90% of pebbles are under a certain value. This would provide the predictable result of more effectively controlling the kiln by allowing for the best interpretation of the pebble size distribution, as suggested by Horiba, “A better approach is to report both a central point of the distribution along with one or more values to describe the width of distribution”.


    PNG
    media_image6.png
    267
    339
    media_image6.png
    Greyscale

Figure 9: Size distribution nomenclature of Horiba

Furthermore, Tran teaches a pebble size of less than 30 mm (“Nodules smaller than 20 to 30 mm in diameter have a low, uniformly distributed residual carbonate content”). 
Modified Ariessohn and Tran are considered to be analogous because they are in the same field of processing calcium carbonate. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln to under 30 mm. Thus, Ariessohn modified by Sympatec and Tran would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution of less than 30 mm. This would provide the predictable result of ensuring high quality lime is produced by the kiln, as suggested by Tran, “The quality of reburned lime is generally judged by its residual CaCO3 content”. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 11 above, and further in view of the non-patent literature to Control Engineering (Note an accessibility date of September 10, 2010).
Regarding claim 13, modified Ariessohn teaches the improvement according to Claim 11,
But fails to teach wherein the predetermined prescribed operating parameters comprise rate values corresponding to 15changes in size distribution values for pebble size distributions of granular lime exiting the kiln and the rate values corresponding to changes in size distribution values for pebble size distribution of granular lime exiting the kiln require that the increases in the rate of formation of pebbles having a pebble size of 30 mm or more are below a threshold value of 1% by weight 20additional pebbles having a pebble size of 30 mm or more per 24 hours.  
However, Control Engineering teaches operating a system with regards to rate values. (“controllers can be programmed to avoid overshoot, but this is usually at the expense of aggressiveness” It is understood here that aggressiveness refers to the rate of change of a specific value).
Modified Ariessohn and Control Engineering are considered to be analogous because they are in the same field of system controls. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that steep rates of increase, i.e. aggressiveness, of a parameter can lead to overshooting said parameter. In this case, steep rates of increase in the percent particle size can lead to overshooting the percent particle size when operating under a control scheme for limiting percent particle size, as in modified Ariessohn. This overshooting would occur when the remedial actions don’t sufficiently correct the pebble size, i.e. 90% of the pebbles are over 30 mm and the control response is insufficient to correct this in a timely manner. Thus, Ariessohn modified by Sympatec and Control Engineering would teach a lime pebble monitoring system that monitors the increase in percent particle size and takes remedial action if the rate is above a threshold rate. This would provide the predictable result of limiting the percent of pebbles over 30 mm overshoot, as suggested by Control Engineering, “Controllers can be programmed to avoid overshoot … to slow the control effort more and more as it approaches the setpoint, which drags out the time required to hit the desired value” It is understood that when operating the kiln of modified Ariessohn, the control effort would be reactive to a measured value.
With regards to the limitation, “a threshold value of 1% by weight additional pebbles having a pebble size of 30 mm or more per 24 hours”, it is the examiner’s position that choosing a threshold rate of increase has predictable and expected results. For example, this threshold rate of increase could be optimized by examining the reactivity of the kiln to corrective measures, the result of this optimization would have predictable and expected results. Since a specific threshold rate of increase is a results effective variable which could be achieved through routine experimentation, the specific threshold rate of increase is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 15 above, and further in view of Wintrich (DE 19950981 B4).
Note: Reference is made to the attached English translation of Wintrich
Regarding claim 1017, modified Ariessohn teaches the improvement according to Claim 15, wherein the controller automatically issues control signals to the lime mud feed system (Ariessohn Column 7 Lines 12-14, it is understood that the “appropriate process control equipment” also includes the control of the accessory feed systems when adapted to monitor the size distribution of the hot CaO pebbles), 
But fails to teach control signals to the lime mud feed system to take remedial actions to adjust one or more of: (I) feed rate of lime mud to the kiln; (II) consistency of the lime mud fed to the kiln; or (III) impurity levels in the lime mud fed to the kiln.  
However, Wintrich teaches control signals to adjust one or more of (I) feed rate of lime mud to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the entry speed and … the discharge rate of the conversion product … are controllable”); (II) consistency of the lime mud fed to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the composition of the starting substances … are controllable” It is understood that the composition of the starting substance would have an effect on the consistency); or (III) impurity levels in the lime mud fed to the kiln (Claim 8, “as furnace parameters of the rotary kiln … the composition of the starting substances … are controllable” It is understood that the composition of the starting substance includes the impurity levels).  
Modified Ariessohn and Wintrich are considered to be analogous because they are in the same field of rotary kiln systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that the feed rate or composition of the conversion material is a controllable parameter. Controlling this parameter would achieve operational goals. Thus, Ariessohn modified by Sympatec and Wintrich would teach a lime monitoring system that controls the feed rate or composition of the conversion material based on a measured particle size distribution. This would provide the predictable result of regulating the quality of the conversion product, as suggested by Wintrich in Paragraph 9, “controlling a rotary kiln assembly indicate an optimized implementation of a substance as well as a on-line regulation of the quality of the conversion product”.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec.


Regarding claim 18, Ariessohn teaches a method of processing a calcium carbonate slurry (Annotated Figure 10, lime mud recycling system is understood to process a calcium carbonate slurry, i.e. lime mud comprises CaCO3 and water) to reburned lime in a lime kiln (Figure 1, hot CaO is labeled at the outlet of the kiln) comprising: 
(a) providing a lime kiln with a calcium carbonate slurry inlet (Annotated Figure 10, lime mud inlet labeled on the top end of the kiln) and a 20reburned lime outlet (Figure 1, hot CaO is labeled at the outlet of the kiln); 
(c) feeding a calcium carbonate slurry from a feed system to the calcium 25carbonate slurry inlet of the kiln (Annotated Figure 10, Lime mud inlet directs washed and filtered lime mud to the inlet of the kiln); 
(d) heating the calcium carbonate slurry in the kiln to convert calcium carbonate to lime in granular form while advancing the feed toward the reburned lime outlet of the kiln where the lime in granular form exits 30the kiln (Column 1 Lines 13-15, 22-15, and 28-29 , “information necessary for the efficient operation of a rotary kiln is the temperature of the product as it exits the kiln” and “on the other hand, if the product temperature is too low, the calcium carbonate may not be fully converted to the oxide form” and “a further problem with under burning is poor nodulization of the lime” Therefore, the kiln under normal heating conditions heats the lime mud, converting the calcium carbonate, CaCO3, to the oxide form, CaO, in the form of granular lime, i.e. nodules of lime);  

    PNG
    media_image8.png
    368
    559
    media_image8.png
    Greyscale

Annotated Figure 10: Kiln system of Ariessohn, where the constituents of the calcium carbonate slurry are circled.

But fails to teach 
(b) disposing a camera proximate the reburned lime outlet of the kiln; 
24(e) imaging the lime in granular form proximate the reburned lime outlet of the lime kiln to provide outlet images of lime in granular form exiting the kiln;  
5(f) analyzing the outlet images of lime in granular form to provide pebble size distributions for granular lime exiting the kiln; 
(g) comparing the pebble size distributions of the granular lime exiting the kiln with predetermined prescribed operating parameters for pebble 10size distributions for granular lime exiting the kiln: 
(h) issuing (I) a notification and/or (II) a control signal when the pebble size distributions for granular lime exiting the kiln is outside of the predetermined prescribed operating parameters for the pebble size 15distribution for the granular lime exiting the kiln: and 
(i) undertaking remedial action to ameliorate lime kiln ringing and ball formation by adjusting one or more lime kiln parameters or feed parameters based on the notification or control signal provided.  
However, Sympatec teaches a camera that images particles to provide images of particles (“a digital camera with special optics captures the particles within the frame”), analyzing the images of the particles to provide particle size distributions for the particles (“Considering dynamic image analysis the particles are streaming continuously through the measuring volume controlled by the camera. The free movement leads to random orientation of the particles. From the different perspectives their actual shape and size distribution can be accurately determined” It is understood that this size distribution is accomplished by the “powerful evaluation software”), comparing the particle size distribution of the particles to predetermined prescribed operating parameters for particle size distributions (Where the evaluation software uses “user-defined screening criteria”), issuing a notification when particle size distributions are outside of the predetermined prescribed operating parameters (“A particle gallery together with user-defined screening criteria facilitate the creation of specific and meaningful reports”) and/or issuing a control signal when particle side distributions are outside of the predetermined prescribed operating parameters (“customer-specific sample feeding make image analysis an excellent option for process control”). It is the examiner’s position that the camera of Sympatec would be capable of carrying out these functions where the particles are granules of lime exiting the kiln, if suitably implemented in said kiln, as claimed)
Ariessohn and Sympatec are considered to be analogous because they are in the same field of measuring physical properties of a material flow. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the dynamic image analysis system taught by Sympatec to monitor the pebble size of the hot CaO at the outlet of the kiln, as shown in Annotated Figure 11. Thus, Ariessohn modified by Sympatec would teach a system with a camera and analyzing software that measures and compares the size of hot CaO granules to user-defined criteria to operate a kiln under closed loop control. Furthermore, the appropriate controls for the furnace are carried out by the control system of Ariessohn, as described in Column 7 Lines 10-14, “If this temperature is outside of the desired range … the required adjustments in the kiln fuel supply … can be made automatically by appropriate process control equipment” Furthermore, it is understood that when monitoring pebble size, remedial actions would be taken when the pebble size falls out of predetermined operating parameters, similar to the temperature. This would provide the predictable result and benefit of detecting undersized or oversized particles, as suggested by Sympatec, “With image analysis even smallest amounts of over or under sized particles may be detected”. 

    PNG
    media_image5.png
    375
    521
    media_image5.png
    Greyscale

Annotated Figure 11: Dynamic Image Analysis of Sympatec adapted to the kiln system of Ariessohn

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 18 above, and further in view of the non-patent literature to Tran (Note an accessibility date of August 15, 2005 and as cited in the Applicant’s 5/8/2020 IDS) and the attached non-patent literature to Horiba (Note an accessibility date of July 17, 2018).
Regarding claim 19, modified Ariessohn teaches the method according to Claim 18, wherein the predetermined prescribed operating parameters comprise size distribution values for the pebble size distribution of granular lime exiting the kiln (Sympatec, the evaluation software compares measured values of pebble size distributions against user-defined screening criteria)
But fails to teach the predetermined prescribed operating values for the pebble size distribution require that 90% 10by weight or more of granulated lime exiting the kiln has a pebble size of less than 30 mm.  
However, Horiba teaches characterizing a size distribution by 90% of granulated particles being under a specific size (“Another common approach to define the distribution width is to cite three values on the x-axis, the D10, D50, and D90 as shown in Figure 4 (Figure 12 of this Office Action). The D50, the median, has been defined above as the diameter where half of the population lies below this value. Similarly, 90 percent of the distribution lies below the D90, and 10 percent of the population lies below the D10” It is understood that within the scope of lime kiln operation, it is desirable to limit the majority of particles to under a specific size. This would commonly be done by setting an upper limit to fall at the Dv0.9 point).
Modified Ariessohn and Horiba are considered to be analogous because they are in the same field of particle size distribution analysis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln such that 90% of the pebbles are under a certain limiting value. Thus, Ariessohn modified by Sympatec and Horiba would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution where 90% of pebbles are under a certain value. This would provide the predictable result of more effectively controlling the kiln by allowing for the best interpretation of the pebble size distribution, as suggested by Horiba, “A better approach is to report both a central point of the distribution along with one or more values to describe the width of distribution”.


    PNG
    media_image6.png
    267
    339
    media_image6.png
    Greyscale

Figure 12: Size distribution nomenclature of Horiba

Furthermore, Tran teaches a pebble size of less than 30 mm (“Nodules smaller than 20 to 30 mm in diameter have a low, uniformly distributed residual carbonate content”). 
Modified Ariessohn and Tran are considered to be analogous because they are in the same field of processing calcium carbonate. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by limiting the size distribution of hot CaO pebbles at the outlet of the kiln to under 30 mm. Thus, Ariessohn modified by Sympatec and Tran would teach a system wherein the granular lime exiting the kiln requires a pebble size distribution of less than 30 mm. This would provide the predictable result of ensuring high quality lime is produced by the kiln, as suggested by Tran, “The quality of reburned lime is generally judged by its residual CaCO3 content”. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn (US 4759033 A, as cited in the Applicant’s 5/8/2020 IDS) in view of the attached non-patent literature to Sympatec GmbH (Note an accessibility date of September 18, 2017), hereinafter Sympatec as applied to claim 18 above, and further in view of the non-patent literature to Control Engineering (Note an accessibility date of September 10, 2010).
Regarding claim 20, modified Ariessohn teaches the method according to Claim 18,
But fails to teach wherein the predetermined prescribed operating parameters comprise rate values corresponding to 15changes in size distribution values for pebble size distributions of granular lime exiting the kiln and the rate values corresponding to changes in size distribution values for pebble size distribution of granular lime exiting the kiln require that the increases in the rate of formation of pebbles having a pebble size of 30 mm or more are below a threshold value of 1% by weight 20additional pebbles having a pebble size of 30 mm or more per 24 hours.  
However, Control Engineering teaches operating a system with regards to rate values. (“controllers can be programmed to avoid overshoot, but this is usually at the expense of aggressiveness” It is understood here that aggressiveness refers to the rate of change of a specific value).
Modified Ariessohn and Control Engineering are considered to be analogous because they are in the same field of system controls. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ariessohn by recognizing that steep rates of increase, i.e. aggressiveness, of a parameter can lead to overshooting said parameter. In this case, steep rates of increase in the percent particle size can lead to overshooting the percent particle size when operating under a control scheme for limiting percent particle size, as in modified Ariessohn. This overshooting would occur when the remedial actions don’t sufficiently correct the pebble size, i.e. 90% of the pebbles are over 30 mm and the control response is insufficient to correct this in a timely manner. Thus, Ariessohn modified by Sympatec and Control Engineering would teach a lime pebble monitoring system that monitors the increase in percent particle size and takes remedial action if the rate is above a threshold rate. This would provide the predictable result of limiting the percent of pebbles over 30 mm overshoot, as suggested by Control Engineering, “Controllers can be programmed to avoid overshoot … to slow the control effort more and more as it approaches the setpoint, which drags out the time required to hit the desired value” It is understood that when operating the kiln of modified Ariessohn, the control effort would be reactive to a measured value.
With regards to the limitation, “a threshold value of 1% by weight additional pebbles having a pebble size of 30 mm or more per 24 hours”, it is the examiner’s position that choosing a threshold rate of increase has predictable and expected results. For example, this threshold rate of increase could be optimized by examining the reactivity of the kiln to corrective measures, the result of this optimization would have predictable and expected results. Since a specific threshold rate of increase is a results effective variable which could be achieved through routine experimentation, the specific threshold rate of increase is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 109405533 A, camera for “recording internal reaction” of a rotary kiln
CN 108358610 A, regulating rotation speed of a rotary kiln
WO 2018107663 A1, regulating rotation speed of a rotary kiln
GB 2555377 A, cameras for monitoring a rotary kiln
WO 2011000430 A1, regulating rotation speed of a rotary kiln
NPL “Dynamic Image Analysis II”, camera for producing particle size distribution
NPL “Image Analysis”, particle size distribution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762